The Honorable Rebecca McDowell Cook Missouri Secretary of State State Capitol Building Jefferson City, MO  65101
Dear Secretary Cook:
You have submitted to us a summary statement prepared pursuant to Section 116.334, RSMo Supp. The summary statement which you have submitted is as follows:
  Shall Missouri statutes be amended to prohibit the construction of most new outdoor advertising and to further restrict existing outdoor advertising along all National Highway System highways in Missouri; to increase the authority of any city, county or local zoning authority to regulate outdoor advertising; and to prohibit the removal of trees and vegetation located on public rights of way except for purposes of improving aesthetic or environmental value or of eliminating safety hazards?
See our Opinion Letter No. 122-99 (attached), approving the form of the related petition.
Pursuant to Section 116.334, we approve the legal content and form of the proposed statement. Since our review of the statement is mandated by statute, no action we take with respect to such review should be construed as an endorsement of the petition or as the expression of any view regarding the objectives of its proponents.
Sincerely,
                                   JEREMIAH W. (JAY) NIXON Attorney General